DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/01/2021.
Claims 1 and 10 are amended.
Claims 11-30 are cancelled.
Claims 1-10 and 31 are pending.
Claims 1-10 and 31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
101
The recited “cache” for these claims are not an improvement to technology nor does their presence guarantee that a computer’s functions are improved. The claim itself does not improve a computer’s functions. Adding a cache is not only a general linking of the cache to the claims, but the cache’s use/function is neither utilized nor claimed. The claims do not present a technical improvement. The 101 rejection is retained.
103

First, Applicant’s claims do not present  the creation of SEC qualified stablecoin. The claims recite it as a possible currency that is utilized in a blockchain network. 
Secondly, the asset described in the prior art is also an SEC qualified cryptocurrency. Gleizer(¶ 15, 21) discloses “The asset-backed digital currency could be issued as a Registered Security under the SEC regulations with all the advantages that implies.” An “asset-backed digital currency” that is a variation on a cryptocurrency, it is registered with the SEC,  it is stable and has a value such that it can be used “ as money, a currency exchange or an alternative trading system could be used to facilitate conversion of the asset-backed digital currency into fiat currencies such as the US dollar”…” Stablecoins are cryptocurrencies designed to minimize the volatility of the price of the stablecoin, relative to some “stable” asset or basket of assets. A stablecoin can be pegged to a cryptocurrency, fiat money, or to exchange-traded commodities (such as precious metals or industrial metals).” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “system receives participant information … system creates a participant account … sends the participant information and the participant account … conducts and creates a pre-validation certification for a signature guarantee….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of creating a user’s transaction account including a user identifier.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the users’ transaction information. The limitation “conducts and creates a pre-validation certification for a signature guarantee”, would arguably be considered an additional element, but in this case it is not. According to the disclosure(¶ 115), “The pre-validation certification may include a digital signature.” A digital signature such as the use of private/public keys, does not constitute an additional element, as someone can mentally derive keys or mathematically formulate them. Moreover, the use of a user’s digital signature or identifier, falls under the fundamental economic 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice as performed by a generic computer. 
Dependent claims 2, 3, 9 describe the “signature guarantee” information
Claims 4 and 5 describe the digital signature information
Claims 6 and 31 describes the “SEC qualified stablecoin” information
Claim 7 describes the ledger information
Claims 8 and 10 describe authentication of information

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10 and 31 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites “A system for providing a signature guarantee for transferring a security… wherein the blockchain transaction network utilizes… wherein the security blockchain system receives… wherein the security blockchain system creates… wherein the signature guarantee provides”. The claim is unclear and indefinite. The claimed system is presented as “providing a signature guarantee for transferring a security”, but the claimed structure of the claims are not claimed to perform any positively recited functions. The claims are unclear and indefinite as to what functions the system performs and how it provides a signature guarantee for transferring a security, when no functions of the system are claimed.  Dependent claims 2-10 and 31 are rejected.
Claim 1 recites the limitation "the stablecoin securities ", “the security blockchain system”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-10 and 31 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gleizer (2020/0184555) (“Gleizer”), and further in view of Verzun et al. (2019/0386969) (“Verzun”).
Regarding claim 1, Gleizer discloses at least one user device and a stablecoin server  for a securities entity in network communication with a blockchain-based securities platform, the stablecoin server comprising a processor and a cache, the cache for reducing memory latency and access time (Figure 1, 1A, 6; ¶ 15-21, 42-45, 58-66); 
Gleizer- Wherein, the asset-backed digital currency is a digital security designed to work as a medium of exchange that uses strong cryptography to secure the creation of additional units…. system 100 provides for issuing loans such as loan record 210 for an amount of asset-backed digital currency… system 100 comprising: memory 304 operable to: store loan ledger 700 operable to store a plurality of data records in at least one blockchain 600 associated with cryptographic keys including private key 112, and public key 113, the plurality of data records comprising a number of loan records 210 and a number of loan payments records 220 associated with each loan record 210, … In particular 302 may include one or more internal caches for data, instructions, or addresses. This disclosure contemplates processor 302 including any suitable number of any suitable internal caches, where appropriate… Processor 302 may then load the instructions from memory 304 to an internal register or internal cache. To execute the instructions, processor 302 may retrieve the instructions from the internal register or internal cache and decode them  (¶ 44, 45, 63, 64, 66)

a blockchain transaction network operating on the blockchain-based securities platform, wherein the blockchain transaction network utilizes a Securities Exchange Commission (SEC) qualified stablecoin as a medium of exchange for a security transfer transaction on the blockchain transaction network between the stablecoin securities entity and one or more participants (Figure 6; ¶ 15-21, 56-67); 
Claim Interpretation- According to Applicant’s disclosure (¶ 59) defines a stablecoin as “Stablecoins 120 may be cryptocurrencies or tokens that are designed to be stable in value and have the same price as traditionally stable currencies like the U.S. dollar or assets like gold. The stablecoins 120 may be an SEC-regulated security as a store of value or a medium of exchange on the stablecoin blockchain transaction network 500
Gleizer - The asset-backed digital currency is a variation on a cryptocurrency. As such, it is a digital security designed to work as a medium of exchange that uses cryptography to control the creation of additional monetary units, and to secure the transfer of assets…The asset-backed digital currency could be issued as a Registered Security under the SEC regulations with all the advantages that implies….Since borrowers' efforts to pay off their loans are a stable commodity, the intrinsic value of the asset-backed digital currency should be stable. .. To enable the use of the asset-backed digital currency as money, a currency exchange or an alternative trading system could be used to facilitate conversion of the asset-backed digital currency into fiat currencies such as the US dollar, yuan, yen, etc….  system 100 provides the asset-backed digital currency having a substantially stable value… In a further embodiment, system 100 wherein loans 210 and loan payments 220 are stored on separate blockchains 600. ; (¶ 19-21, 66, 67)

a distributed blockchain ledger operating on the blockchain transaction network (Figure 6, 7; ¶ 58, 64, 66), 
Gleizer- in example loan ledger 700. In particular embodiments, loan ledger 700 is comprising blockchain 701 comprising a number of loan records (or blocks), e.g., loan N 710 and loan N+1 720, etc. (¶ 58)


Gleizer - cause system 100 to: receive a number of payment requests 510 corresponding (e.g., via loan number 211) to the loan payment record 220 associated (e.g., via loan number 211) with loan record 210, (¶ 51, 52)

wherein one or more participants in the securities ecosystem comprises one or more of the following: producers, processors, consumers, financial agents, regulatory agents, or tax agents, (Figure 8, 10; ¶ 39, 44, 51, 62-67), 
Gleizer- loan record 210 is the means for lending of assets such as asset-backed digital currency by lender 140 (i.e., an investor) corresponding to one or more individuals, organizations, and/or other entities to borrower 130 (i.e. an issuer or an issuing party) corresponding to other individuals, organizations etc. Loan record 210 is a debt instrument (obligation, contract, etc.) that enables borrower 130 to raise funds (i.e., asset-backed digital currency) by promising to repay a lender in accordance with terms 217 of loan record 210. (¶ 65)


Gleizer-  Wherein, system 100 is operable to store information corresponding to loan record 210 and loan payments 220 in ledger 700 implemented using blockchain 600 that is secured using private key 112 and verified using public key 113, for example, by third party 150 (e.g., general public)…. wherein: each loan record 210 comprising loan number 211, principal amount 212 of an asset-backed digital currency, lender information 215 associated with lender 140, and borrower information 216 associated with borrower 130, optionally comprising information relating to account 230 comprising account balance 231 operable to store at least principal amount 212, each loan payment record 220 comprising loan number 211, and payment amount 221 of the asset-backed digital currency, (¶ 64, 66)

wherein the signature guarantee provides a form of authentication that verifies a legitimacy of a signature for transferring the SEC qualified stablecoin as the medium of exchange for the security transfer transaction on the blockchain transaction network (Figure 8, 10; ¶ 55, 60, 63, 65, 67). 
Gleizer -  In cryptographic signatures, a message is signed with the sender's private key and can be verified (or validated) by anyone who has access to the sender's public key. This verification proves that the sender had access to the 100 wherein loan 210 is further comprising terms 217 agreed to by borrower 130, said terms comprising a smart contract. In a further embodiment, system 100 wherein loans 210 and loan payments 220 are stored on separate blockchains 600. In a further embodiment, system 100 wherein loans 210 stored on loan ledger 700 are accessible to a third party 150 using public key 113. In a further embodiment, system 100 wherein loan payments 220 stored on loan ledger 700 are accessible (and verifiable) to third party 150 using public key 113.  (55, 67)

Gleizer does not disclose wherein the security blockchain system conducts and creates a pre-validation certification for a signature guarantee for the participant account. 
Verzun teaches wherein the security blockchain system conducts and creates a pre-validation certification for a signature guarantee for the participant account (¶ 486, 487-492)
Verzun -  During account setup, the HyperSphere first establishes a parental “identity” certificate as either a verified ‘true identity’ owner, or alternatively using a pseudonym… personal identity documents 900 are translated into private information using a cryptographic hash to produce a hash ID 901, which is used to generate a parental HyperSphere certificate authority, (¶ 486, 487)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gleizer(¶ 21), which teaches The asset-backed digital currency could be issued as a Registered Security under the SEC regulations with all the advantages that implies. Given its many advantages, the cryptographic monetary system may offer substantial protection from the problems associated with other cryptocurrencies and the legacy banking system” and Verzun (¶ 571), which teaches  “’The HyperSphere’ disclosed herein comprises a new dual digital token based decentralized global electronic marketplace for e-commerce that overcomes issues of digital currency integrity and instability, network security, real time performance, and energy inefficiency” in order to ensure transactional integrity within blockchain systems. (Verzun; ¶ 512).
Regarding claim 2, Gleizer discloses wherein the signature guarantee follows a recognized securities guarantee program (¶ 65-69).  
Regarding claim 3, Gleizer discloses wherein the signature guarantee is a digital signature (¶ 54, 55, 60-65).  
Regarding claim 5, Verzun teaches wherein the digital signature is a digital certificate (¶ 489, 490).  2
Regarding claim 6, Gleizer discloses wherein the SEC qualified stablecoin includes one of: registration, qualification, or exemption under the Securities Act, the Exchange Act, or other applicable U.S. securities laws (¶ 16, 19-21, 63-65, 69).  
Regarding claim 7, Gleizer discloses wherein the distributed blockchain ledger is cryptographically-secured (¶ 40, 53, 55-59, 64).  
Regarding claim 8, Verzun teaches wherein the distributed blockchain ledger sends the participant information and the participant account to a third-party agent to 
Regarding claim 9, Gleizer discloses wherein the signature guarantee is a guarantee of a signature of one of the participants in the securities ecosystem which is required for the security transfer transaction (¶ 55, 66, 67).  
Regarding claim 10, Gleizer discloses wherein when the participant receives the pre- validation certification, the security blockchain system digitally certifies and validates the participant's signature guarantee for each of the security transfer transactions using the SEC qualified stablecoin on the blockchain transaction network (¶ 15-21, 40, 55, 62-67).  
Regarding claim 31, Gleizer discloses wherein the SEC qualified stablecoin is one of an SEC qualified security or an SEC registered security and one of a debt security or an equity security (¶ 19-21, 39, 40, 66, 69). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gleizer (2020/0184555) (“Gleizer”), in view of Verzun et al. (2019/0386969) (“Verzun”) and further in view of Hackler et al. (2013/0297943) (“Hackler”)
Regarding claim 4, Neither Gleizer nor Verzun teaches wherein the digital signature is a Medallion stamp. Hackler teaches wherein the digital signature is a Medallion stamp (¶ 45-47).  
Claim Interpretation- According to the disclosure(¶ 115, 117), “The stablecoin blockchain system 100 may utilize a digital signature (certificate/stamp) as a means of transferring debt security as a stablecoin 120… Proper and Improper Uses of the Medallion Stamp (digital Medallion stamp); Medallion Signature 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gleizer(¶ 21), which teaches “The asset-backed digital currency could be issued as a Registered Security under the SEC regulations with all the advantages that implies. Given its many advantages, the cryptographic monetary system may offer substantial protection from the problems associated with other cryptocurrencies and the legacy banking system”, Verzun (¶ 571), which teaches  “’The HyperSphere’ disclosed herein comprises a new dual digital token based decentralized global electronic marketplace for e-commerce that overcomes issues of digital currency integrity and instability, network security, real time performance, and energy inefficiency” and Hackler (¶ 45), which teaches “For medallion signature guarantee stamps, the document may be certified, authenticated, and signed by, for example, an officer or employee of a financial institution, such as a bank or investment institution,”  in order to ensure the integrity of a transactional document. (Hackler; ¶ 3-8, 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramer et al., (US 2020/0286170) teaches blockchain and compiling the account info, also digital signature verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685